


Exhibit 10.53

 

[g49212ksi001.jpg]

 

December 8, 2008

 

«FirstName» «MI» «LastName»

«Street1»

«City» «State» «Zip»

 

Re:          Amendments to Long-Term Incentive Plans and Awards

 

Dear «Salutation»:

 

The purpose of this letter is to notify you of and explain certain amendments
that will apply to all outstanding Awards under the 1998 Long Term Incentive
Plan, the 2005 Long Term Incentive Plan (including the PPX Legacy Plan) and the
2006 Tracking Unit Plan (as they may be amended from time to time, the
“Long-Term Incentive Plans”).  The relevant provisions deal with vesting of your
Awards in the event of the termination of your employment because of your death
or disability (which, if applicable, is defined in the grant letter for your
Awards).  These amendments are intended to avoid unintended and adverse tax
consequences to you (including acceleration of the taxability of income into a
year prior to actual receipt, plus a 20% penalty) that might otherwise result
under Section 409A of the Internal Revenue Code.

 

Our records indicate that your Awards also include a “change of control”
provision, which also requires amendment to assure compliance with
Section 409A.  This letter constitutes an amendment to any existing grant
agreement evidencing Awards  to you under the Long-Term Incentive Plans.

 

As currently drafted, your grant agreement would accelerate vesting if a change
of control occurs, but only if accompanied by a “change in status.”  This
amendment changes the definition of the phrase “change in status.”  The new
definition (set forth in numbered paragraph 2 below) generally provides that a
change in status occurs only if (i) the Company terminates your employment other
than for Cause or (ii) you terminate employment for any of the reasons stated. 
The basic change in the definition is in the second part.  The current
definition does not require actual termination of employment by you for the
accelerated vesting to occur.  Also, the current definition includes a material
change in fringe benefits as an acceleration event, which is not included in the
amended definition.

 

Your Awards are amended, effective as of December 4, 2008, as follows:

 

333 Clay Street, Suite 1600  ·  Houston, Texas 77002  ·  713/646-4100 or
800-564-3036

 

--------------------------------------------------------------------------------


 

1.  The following language is hereby added to each Long-Term Incentive Plan and
to each Award outstanding thereunder:

 

It is the intent that each Award under this Plan shall either (i) qualify as a
“short term deferral” as such phrase is used in Section 409A of the Code or
(ii) comply with the requirements of Section 409A.  In that regard,
notwithstanding anything in any Award to the contrary, (i) in no event shall
payment of or under an Award be made later than 2½ months following the year in
which such payment ceases to be subject to a substantial risk of forfeiture for
purposes of Section 409A; (ii) for any Award in which all or a portion becomes
“nonforfeitable” upon the occurrence of an event, the relevant provisions of
such Award shall be deemed to include a proviso that (i) to the extent all
requirements for vesting but for the passage of time have been met as of the
occurrence of such event, payment shall be made as of the next following
Distribution Date and (ii) to the extent additional vesting would require the
achievement of additional performance thresholds (e.g. distribution or earnings
levels), vesting shall occur and payment made (if based on a distribution) on
the Distribution Date on which the threshold is achieved or (if based on
earnings or other performance metric) the next Distribution Date following the
date on which the threshold is achieved.  For this purpose, as used herein and
in any Award, the phrase “Distribution Date” shall mean the day in February,
May, August or November in any year (as such month and year are specified in the
Award or as context dictates; e.g., the “next following Distribution Date” after
the occurrence of an event) that is 45 days after the end of a calendar quarter
(or, if not a business day, the closest previous business day).

 

2.  The definition of “Change in Status” applicable to your Awards is hereby
amended to read in full as follows:

 

The phrase “Change in Status” means (A) the termination of your employment by
the Company other than a Termination for Cause, within two and a half months
prior to or one year following a Change of Control (the “Protected Period”), or
(B) the termination of your employment by you due to the occurrence during the
Protected Period, without your written consent, of (i) any material diminution
in your authority, duties or responsibilities, (ii) any material reduction in
your base salary or (iii) any other action or inaction that constitutes a
material breach of the Agreement by the Company.  A termination by you shall not
be a Change in Status unless (1) you provide written notice to the Company of
the condition in (B)(i), (B (ii) or (B)(iii) that would constitute a change in
status within 90 days of the initial existence of the condition and (2) the
Company fails to remedy the condition within the 30-day period following such
notice.  As used herein, a termination of the Employee’s employment means a
“separation from service,” for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).

 

2

--------------------------------------------------------------------------------


 

If you have any questions regarding these changes, please contact me at
extension 4484.  To assure the desired effect for purposes of Section 409A, you
must sign and return the enclosed copy of this letter to me no later than
December 31, 2008.

 

 

Very truly yours,

 

 

 

PLAINS ALL AMERICAN GP LLC

 

 

 

 

 

By:

/s/ Tim Moore

 

Name:

Tim Moore

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

 

«FirstName» «MI» «LastName»

 

 

 

 

 

Date:

 

 

 

3

--------------------------------------------------------------------------------
